On Application for Rehearing.
PER CURIAM.
The plaintiff having an income sufficient for her support, and the child being supported by the contributions of both parties, no claims for alimony were made in the proceedings for a separation from bed and board.
After the decree of separation from bed and board, the plaintiff renounced the community, and there was a full and complete settlement of the claims of the wife against the husband. After this settlement the wife by rule in the separation suit sought to compel the husband to contribute a certain sum monthly to the support, maintenance, and education of the child.
The mother being able to support the child, and bound in solido with the father to do so, the controversy is really between the parents over the question of their respective contributions to their common obligation to support, maintain, and educate the minor.
We know of no law or precedent for proceeding by rule in such a case.
It may be that a wife suing for divorce or separation, and for alimony for herself, may proceed by rule for alimony for her child or children intrusted to her custody, but no such case is here presented.
Rehearing refused.
O’NIELL, J., dissents, being of the opinion that the demand for alimony for the minor child is an incident to the main suit.
PROVO STY, J., concurs in dissent of O’NIELL, J.